 

Exhibit 10.1

EXECUTION VERSION

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”), dated as of April 21, 2015
(the “Effective Date”), is entered into by and between NantCell, Inc., formerly
NantBioCell, LLC and NantCell, LLC (“NantCell”), a Delaware limited liability
company, and Sorrento Therapeutics, Inc. (“Sorrento”), a Delaware
corporation.  NantCell and Sorrento are each sometimes referred to herein as a
“Party” and collectively as the “Parties.”  Capitalized terms used and not
otherwise defined herein have the meaning set forth on Exhibit B attached
hereto.

RECITALS

WHEREAS, NantCell and Sorrento executed a binding term sheet (the “Term Sheet”)
on March 11, 2015 under which, among other things, Sorrento agreed to
exclusively license certain antibodies, anti-body drug conjugates (ADC) and
CAR-TNK products to NantCell.

WHEREAS, this Agreement implements the contributions and exclusive license by
Sorrento to NantCell as described in the Term Sheet.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the Parties hereby agree as follows:

1. Licenses.

1.1 License.  In accordance with and subject to the terms and conditions set
forth in this Agreement:

(a) Patent Rights.  Sorrento hereby grants to NantCell an exclusive license,
with the right to sublicense (through one or more multiple tiers), under the
Licensed Patent Rights to research, develop, make and have made, to use and have
used, to offer to sell, to sell and have sold and to import and export and
otherwise exploit Licensed Products.  The initial Licensed Products are listed
on Exhibit A attached hereto.

(b) Know-How.  Sorrento hereby grants to NantCell a non-exclusive license, with
the right to sublicense (through one or more multiple tiers), to all of
Sorrento’s right, title and interest in, to and under the Sorrento
Know-How.  For purposes of this Agreement, “Sorrento Know-How” shall mean all
Know-How (as defined below) owned or Controlled by Sorrento or its Affiliates
that are necessary to research and develop the Licensed Products, including
without limitation the Know-How listed on Exhibit D attached hereto (it being
understood that NantCell shall not have access to the G-MAB Library except as
set forth in Section 4.1).  “Know-How” means all techniques, technology, trade
secrets, inventions (whether patentable or not), methods, know-how, data and
results (including pharmacological, toxicological and clinical data and
results), analytical and quality control data and results, regulatory documents
and other information.  Within three (3) months after the Effective Date,
Sorrento shall use Commercially Reasonable Efforts to transfer to NantCell the
Sorrento Know-How then in its possession or Control (and Sorrento shall use
Commercially Reasonable Efforts to transfer to NantCell any Sorrento Know-How it
thereafter acquires).

(c) Sublicensed Rights.  The Licensed Patent Rights and Sorrento Know-How
includes any rights and Know-How sublicensed under any Third Party licenses
Controlled by Sorrento, as identified separately on Exhibit C and Exhibit D,
respectively.

(d) Materials.  Sorrento hereby grants to NantCell an exclusive license, with
the right to sublicense (through one or more multiple tiers), to all of
Sorrento’s right, title and interest in, to and under the Sorrento
Materials.  For purposes of this Agreement, “Sorrento Materials” shall mean the
antibody materials, including antibody sequences and cDNA, and clones owned or
Controlled by Sorrento or its Affiliates related to the Licensed Products,
including those that are set forth on (and in accordance with) Exhibit A
attached hereto, as and when they become available.  For purposes of clarity,
Sorrento Materials shall exclude any proprietary cell line developed by Sorrento
for the generation of the Licensed Products.  Within three (3) months after the
Effective Date, Sorrento shall use Commercially Reasonable Efforts to transfer
to NantCell the Sorrento Materials then in its possession or Control (and
Sorrento shall use Commercially Reasonable Efforts to transfer to NantCell any
Sorrento Materials it thereafter acquires).

 

--------------------------------------------------------------------------------

 

1.2 No Conflict.  During the term of this Agreement, neither Sorrento nor any of
its Affiliates will enter into any agreement or otherwise license, grant,
assign, transfer, convey or otherwise encumber or dispose of any right, title or
interest in or to any of the Licensed Patent Rights, Sorrento Know-How and/or
Sorrento Materials that are exclusive or solely directed to the Licensed
Products, which agreement, license, grant, assignment, transfer, conveyance,
encumbrance or disposition would conflict with the rights granted to NantCell
hereunder.

1.3 Sublicenses.  NantCell shall have the right, without the prior consent of
Sorrento, to grant one or more sublicenses (with the right to sublicense through
multiple tiers), in full or in part, by written agreement to Third Parties;
provided, that any such sublicense shall be consistent with and subject to the
terms and conditions of this Agreement.  NantCell shall forward to Sorrento a
copy of any and all fully executed sublicense agreements, with the financial
terms redacted in the discretion of NantCell, within thirty (30) days of
execution, which agreements shall be deemed Confidential Information of
NantCell.

1.4 No Other License.  This Agreement confers no license or rights by
implication, estoppel or otherwise under any patent applications or patents or
intellectual property of Sorrento other than Licensed Patent Rights as expressly
provided herein, regardless of whether such patents, patent applications or
other intellectual property are dominant or subordinate to the Licensed Patent
Rights licensed herein.

1.5 Governmental Interest.  Each of NantCell and Sorrento acknowledge that
Sorrento has received, and expects to continue to receive, funding from the
United States Government in support of Sorrento’s research activities.  Each of
NantCell and Sorrento acknowledge and agree that their respective rights and
obligations pursuant to this Agreement shall be subject to the rights of the
United States Government, existing and as amended, which may arise or result
from Sorrento’s receipt of research support from the United States Government.

1.6 Reservation of Rights.  All rights that are not specifically granted herein
are reserved to Sorrento.  Without limiting the generality of the foregoing,
Sorrento reserves the right to use for any purposes any Licensed Patent Rights
outside of the scope of rights granted to NantCell hereunder, without Sorrento
being obligated to pay NantCell any royalties or other compensation.  Such
reservation is without limitation and includes the right to grant licenses and
sublicenses to others outside of the scope of rights granted to NantCell
hereunder without requirement of any consent by NantCell.

2. Royalties.

2.1 Royalties.  NantCell shall pay to Sorrento a royalty, on a
country-by-country basis, in the amount of * percent (*%) of Net Sales of
Licensed Products sold by a Selling Party during the applicable Royalty
Term.  Royalties will be payable on a quarterly basis; any such payments shall
be made within sixty (60) days after the end of the calendar quarter during
which the applicable Net Sales occurred.  NantCell’s obligation to pay royalties
with respect to Licensed Products in a particular country shall commence upon
the First Commercial Sale of the Licensed Product in such country and shall
expire on a country-by-country basis on the later of (a) the date on which the
exploitation of the Licensed Product is no longer Covered by a Valid Claim of a
Licensed Patent in such country and (b) the tenth (10th) anniversary of the
First Commercial Sale of the Licensed Product in such country (the “Royalty
Term”).

2.2 Royalty Rate Increase.  In the event a Selling Party directly or indirectly
alleges in any action or proceeding that (i) any of the Licensed Patent Rights
are invalid or unenforceable or (ii) no royalties or other monies are due or
required to be paid to Sorrento under this Agreement because some or all of the
Licensed Patent Rights are invalid or unenforceable (collectively “Challenges”),
the royalty rate specified in Section 2.1 shall be increased to *percent (*%) of
Net Sales of Licensed Products during and after the pendency of such Challenges
from the date a Selling Party first institutes or makes such Challenges and
shall continue to apply after the conclusion of such Challenges in the event
that at least one (1) claim of the Licensed Patent Rights being challenged that
Covers such Licensed Products is held to be valid and enforceable.  NantCell
will provide written notice to Sorrento at least one hundred eighty (180) days
prior to instituting or making any Challenges.  NantCell will include with such
written notice a list of all prior art and a description of the other facts and
arguments that supports its contention that any of the Licensed Patent Rights
are invalid or unenforceable to enable the Parties to attempt in good faith to
mutually resolve such issues.

2.3 Arms-Length Transactions.  On sales of Licensed Products which are made in
other than an arms-length transaction, the value of the Net Sales attributed
under this Section 2 to such a transaction shall be that which would have been
received in an arms-length transaction, based on sales of like quality and
quantity products on or about the time of such transaction.  For clarity, sales
amongst Affiliates shall not be considered arms-length transactions and shall be
excluded from the computation of and in accordance with the definition of Net
Sales except where such Affiliates are end users.

 

 

 

[*]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion

 

- 2 -

--------------------------------------------------------------------------------

 

2.4 No Right to Recoup Royalty.  In the event a Selling Party directly or
indirectly institutes or makes any Challenges, neither no Selling Party shall
have any right to place in escrow, recoup, recover, set off or otherwise get
reimbursement of any royalties or other monies paid hereunder during the period
of such Challenges.  NantCell hereby voluntarily and irrevocably waives any
right to seek return of such royalties or other monies in the event a Selling
Party directly or indirectly institutes or makes any Challenges.

2.5 Method of Payment.  Unless otherwise agreed by the Parties, all payments due
from NantCell to Sorrento under this Agreement shall be paid in U.S. Dollars by
wire transfer or electronic funds transfer of immediately available funds to the
account designated in writing by Sorrento.  After the First Commercial Sale of
the first Licensed Product and until expiration of the last Royalty Term,
NantCell shall prepare and deliver to Sorrento royalty reports of the sale of
the Licensed Products by the Selling Parties for each calendar quarter within
sixty (60) days of the end of each such calendar quarter specifying in the
aggregate and on a Licensed Product-by-Licensed Product and country-by-country
basis: (a) total gross amounts for the Licensed Product sold or otherwise
disposed of by a Selling Party; (b) amounts (and reasonably detailed
descriptions for such amounts) deducted by category in accordance with the
definition of “Net Sales” from gross amounts to calculate Net Sales; (c) Net
Sales; and (d) royalties payable.

2.6 Foreign Sales.  The remittance of royalties payable on sales outside the
United States shall be payable to Sorrento in United States Dollar equivalents
at the official rate of exchange of the currency of the country from which the
royalties are payable, as quoted in the Wall Street Journal for the last
business day of the calendar quarter in which the royalties are payable.  If the
transfer of or the conversion into the United States Dollar equivalents of any
such remittance in any such instance is not lawful or possible, the payment of
such part of the royalties as is necessary shall be made by the deposit thereof,
in the currency of the country where the sale was made on which the royalty was
based to the credit and account of Sorrento or its nominee in any commercial
bank or trust company of Sorrento’s choice located in that country, prompt
written notice of which shall be given by NantCell to Sorrento.

2.7 Foreign Taxes.  Any tax required to be withheld by NantCell under the laws
of any foreign country for any royalties or other amounts due hereunder or for
the accounts of Sorrento shall be promptly paid by NantCell for and on behalf of
Sorrento to the appropriate governmental authority, and NantCell shall furnish
Sorrento with proof of payment of such tax together with official or other
appropriate evidence issued by the applicable government authority.  Any such
tax actually paid on Sorrento’s behalf shall be deducted from royalty payments
due Sorrento.  To the extent any such withheld taxes are credited or otherwise
refunded to Nantcell, Nantcell shall promptly remit such amounts to Sorrento.

2.8 Record Keeping.  NantCell shall keep, and shall require its Affiliates and
Sublicensees to keep, accurate records (together with supporting documentation)
of Licensed Products sold under this Agreement, appropriate to determine the
amount of royalties and other monies due to Sorrento hereunder.  Such records
shall be retained for at least three (3) years following the end of the
reporting period to which such records relate.  Sorrento will have the right,
once annually at its own expense, to have an independent, certified public
accounting firm, selected by it and subject to NantCell’s prior written consent
(which shall not be unreasonably withheld), review any such records of NantCell
and its Affiliates and Sublicensees (the “Audited Party”) in the location(s)
where such records are maintained by the Audited Party upon reasonable written
notice (which shall be no less than thirty (30) days’ prior written notice) and
during regular business hours and under obligations of strict confidence, for
the sole purpose of verifying the basis and accuracy of payments made hereunder
within the thirty-six (36) month period preceding the date of the request for
review.  No calendar year will be subject to audit more than once.  NantCell
will receive a copy of each such report concurrently with receipt by
Sorrento.  Should such inspection lead to the discovery of a discrepancy to
Sorrento’s detriment, NantCell will, within forty-five (45) days after receipt
of such report from the accounting firm, pay any undisputed amount of the
discrepancy plus interest on said sum at the rate of one percent (1.0%) per
month (prorated for a partial month) accruing from the date such underpaid
amount was initially due.  Sorrento will pay the full cost of the review unless
the underpayment of amounts due to Sorrento is greater than five percent (5%) of
the amount due in any calendar year for the entire period being examined, in
which case NantCell will pay the cost charged by such accounting firm for such
review.  Should the audit lead to the discovery of a discrepancy to NantCell’s
detriment, NantCell may credit the amount of the discrepancy, without interest,
against future payments payable to Sorrento under this Agreement, and if there
are no such payments payable, then Sorrento shall pay to NantCell the amount of
the discrepancy, without interest, within forty-five (45) days of NantCell’s
receipt of the report.

3. Reports, Diligence, Etc.

3.1 Responsibility.  Following the Effective Date and at all times during the
term of this Agreement, NantCell shall be responsible for, and shall bear all
costs associated with, the research, development and commercialization of the
Licensed Products, including regulatory, manufacturing, distribution, marketing
and sales activities.  Subject to the terms of this Agreement, all decisions
concerning the research, development, marketing, sales, commercialization and
exploitation of Licensed Products, including the clinical and regulatory
strategy, design, sale, price and promotion of Licensed Products covered under
this Agreement, shall be within the sole discretion of NantCell.

 

 

 

 

- 3 -

--------------------------------------------------------------------------------

 

3.2 Diligence.  NantCell shall (directly and/or through one or more Affiliates
and/or Sublicensees) use Commercially Reasonable Efforts to develop and
commercialize the Licensed Products. Within nine (9) months after the Effective
Date, NantCell will prepare and provide to Sorrento a development plan (the
“Development Plan”) for the Licensed Products (which development plan shall
describe generally the activities for conducting development with respect to the
Licensed Products, including a description of the indication targeted and
timelines).  In preparing this Development, NantCell shall take into account
Sorrento’s comments in good faith.   For the purpose of clarity, NantCell may
from time to time amend the Development Plan in its reasonable sole discretion.
NantCell shall notify Sorrento immediately upon obtaining marketing approval for
a Licensed Product in each country.

3.3 Reports.  On an annual basis, NantCell shall submit to Sorrento a report
providing a status of NantCell’s and its Affiliates’ and Sublicensees’
activities related to the exploitation of the Licensed Products during the
preceding twelve (12)-month period, and future activities related to the
exploitation of the Licensed Products it then-currently expects to initiate
during the following twelve (12)-month period, in each case in relation to the
last updated development plan including any updates to the clinical
plans.  Notwithstanding, NantCell shall periodically, and as necessary, provide
Sorrento with updates on any matters that may reasonably or may reasonably be
anticipated to affect any milestones, timelines or due dates set forth in the
Development Plan or otherwise materially affect the Development Plan.

4. Neoepitopes.

4.1 Research by Sorrento.  Sorrento agrees to conduct discovery research for and
on behalf of NantCell with respect to epitopes on the surface of
antigen-presenting cells (“Discovered Epitopes”) to which particular antibodies
(i.e., in an IgG1, IgG2, IgG3 or IgG4 or an ADC form) in Sorrento’s G-MAB human
antibody library (the “G-MAB Library”) may bind (the “G-MAB Research”).  For the
avoidance of doubt, Sorrento will use Commercially Reasonable Efforts to conduct
G-MAB Research with respect to Discovered Epitopes and other sequences
identified by NantCell.  Sorrento will keep NantCell reasonably informed of its
G-MAB Research by providing a written report to NantCell at least every six (6)
months (each, a “Written Report”), with the first Written Report to be provided
by December 31, 2015.  Each such report by Sorrento shall identify any Binding
Antibodies discovered by Sorrento in the course of the G-MAB Research.  For
purposes of this Agreement, “Binding Antibodies” means any antibodies (i.e., in
an IgG1, IgG2, IgG3 or IgG4 or an ADC form) in the G-MAB Library that bind to
Discovered Epitopes and discovered during the course of the G-MAB
Research.  Sorrento will conduct at its own expense G-MAB Research with respect
to * Discovered Epitopes and other sequences identified by NantCell, and any
G-MAB Research beyond the initial * Discovered Epitopes and other sequences
identified by NantCell will be subject to funding and support from NantCell as
mutually agreed between NantCell and Sorrento.  For the avoidance of doubt,
(a) the total number of Binding Antibodies that NantCell may license hereunder
is * with respect to Discovered Epitopes, and (b) when Sorrento conducts G-MAB
Research on a Discovered Epitope or other sequence identified by NantCell
against one or more forms of an IgG1, IgG2, IgG3 or IgG4 or an ADC form of any
of the foregoing forms, then each such form shall be deemed a Discovered Epitope
for purposes of the foregoing cap of * Discovered Epitopes; provided that in no
event shall the number of ADC forms exceed * of the * total Discovered Epitopes.

4.2 License; Royalty.  From and after the identification by NantCell of each
Discovered Epitope or other sequence and/or the discovery of each Binding
Antibody hereunder, each Binding Antibody to such Discovered Epitope or other
sequence identified by NantCell shall be deemed a Licensed Product hereunder and
shall be subject to the terms and conditions of this Agreement.  For the
avoidance of doubt, the Licensed Patent Rights, the Sorrento Know-How and the
Sorrento Materials shall cover and include such Binding Antibody, subject to the
terms herein.  In addition, for the avoidance of doubt, the royalty rate shall
be * percent (*%) of Net Sales of any Binding Antibody, unless (a) the Binding
Antibody is discovered based on Discovered Epitopes and other sequences
identified solely by NantCell or its Affiliates, in which case the royalty rate
shall be * percent (*%) of Net Sales or (b) the Binding Antibody is discovered
based on Discovered Epitopes and other sequences identified solely by Sorrento,
in which case the royalty rate shall be * percent (*%) of Net Sales.

5. Additional Consideration.  In addition to the royalties payable hereunder, as
additional consideration:

5.1 Cash.  NantCell shall make a one-time, non-refundable cash payment of
$10,000,000 to Sorrento.

5.2 Equity.  NantCell shall, promptly following the closing of NantCell’s Third
Party equity financing, issue to Sorrento $100 million in vested NantCell
equity. The amount of equity to be issued to Sorrento shall be based on the
valuation negotiated by NantCell in such Third Party equity financing and
Sorrento will be issued the most senior type and class of equity (with all
rights, preferences and privileges) as that held by Cambridge Equities, LP.

 

 

 

[*]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion

 

- 4 -

--------------------------------------------------------------------------------

 

6. Intellectual Property.

6.1 Ownership.  Inventorship of inventions made or conceived in the course of
activities performed under this Agreement will be determined by application of
U.S. patent laws pertaining to inventorship.  Subject to the licenses granted by
Sorrento to NantCell under this Agreement, (a) each Party shall own all right,
title and interest in and to any inventions, works-of-authorship and
developments (and all Intellectual Property with respect thereto) invented,
created, or developed solely by such Party in the course of performance of this
Agreement (the “Sole IP”); and (b) the Parties shall jointly own all right,
title, and interest in and to any inventions, works-of-authorship, and
developments (and all Intellectual Property with respect thereto) invented,
created, or developed jointly by the Parties in the course of performance of
this Agreement (the “Joint IP”).  Subject to the licenses granted under this
Agreement, each Party will have the right to practice, license, assign, enforce,
and otherwise exploit Joint IP, without any obligation to account to the other
for profits, or to obtain any approval of the other Party to practice, license,
assign, enforce, or otherwise exploit Joint IP, by reason of joint ownership
thereof, and each Party hereby waives any right it may have under the laws of
any jurisdiction to require any such approval or accounting; and, to the extent
there are any applicable laws that prohibit such a waiver, each Party will be
deemed to so consent.

Furthermore, at the reasonable written request of a Party, the other Party will
in writing grant such consents and confirm that no such accounting is required
to effect the foregoing regarding Joint IP.  Each Party agrees to be named as a
party, if necessary, to bring or maintain a lawsuit involving a Joint IP.

6.2 Prosecution.

(a) Generally.  Sorrento shall have the right, but not the obligation, to
control the preparation, filing, prosecution and maintenance (including any
oppositions, cancellations, interferences, reissue proceedings, derivation
proceedings, or reexaminations) (collectively, “Prosecution” or “Prosecute”) of
the Licensed Patent Rights and any Patent Rights claiming the Joint IP (the
“Joint Patents”) at Sorrento’s sole expense.

(b) Right of Review and Comment.  Sorrento shall reasonably consult with
NantCell regarding (a) the patent filing strategy for the Licensed Patent Rights
and the Joint Patents prior to Prosecution thereof and (b) the Prosecution of
the Licensed Patent Rights and the Joint Patents by providing NantCell a
Reasonable Opportunity to review and comment on all proposed submissions to any
patent office before submission.  For the purpose of this Agreement, “Reasonable
Opportunity” means that NantCell shall receive from Sorrento or patent counsel
true copies of all documents relating to the Prosecution of patent applications
and patents within the Licensed Patent Rights and the Joint Patents as soon as
reasonably practical after Sorrento has prepared or received such documents and
materials, together with any documents submitted by Sorrento to or received by
Sorrento from such patent office with respect to such Prosecution.  Sorrento
shall, in its reasonable judgment and to the extent practicable, consider in
good faith and reasonably incorporate NantCell’s comments concerning such
documents and materials that Sorrento receives from NantCell.

6.3 NantCell Step-In Right.  If Sorrento declines to Prosecute or maintain any
Licensed Patent Rights or the Joint Patents, elects to allow any Licensed Patent
Rights or Joint Patents to lapse, or elects to abandon any Licensed Patent
Rights or Joint Patents before all appeals within the respective patent office
have been exhausted (each, an “Abandoned Patent Right”), then:

(a) Sorrento shall provide NantCell with reasonable notice of such decision so
as to permit NantCell to decide whether to Prosecute such Abandoned Patent
Rights and to take any necessary action (which notice shall, to the extent
reasonably feasible for Sorrento, be given no later than thirty (30) days prior
to the next deadline for any action that may be taken with respect to such
Abandoned Patent Right with the U.S. Patent & Trademark Office or any foreign
patent office).

(b) NantCell, at NantCell’s expense, may assume control of the filing,
prosecution and/or maintenance of such Abandoned Patent Rights.

(c) NantCell shall have the right to transfer the responsibility for such
Prosecution of such Abandoned Patent Rights to patent counsel (outside or
internal) selected by NantCell.

(d) Sorrento shall use Commercially Reasonable Efforts to assist and cooperate
with NantCell’s reasonable requests to support Prosecution of such Abandoned
Patent Rights.

 

 

 

 

- 5 -

--------------------------------------------------------------------------------

 

6.4 Enforcement.

(a) Sorrento Enforcement.  Each Party will notify the other promptly in writing
when any Infringement of a Licensed Patent Right or Joint Patent by a Third
Party is uncovered or reasonably suspected.  Sorrento shall have the first right
to enforce any patent within the Licensed Patent Rights against any Infringement
or alleged Infringement thereof, and shall at all times keep NantCell informed
as to the status thereof.  Sorrento may, at its own expense, institute suit
against any such infringer or alleged infringer and control and defend and
settle such suit in a manner consistent with the terms and provisions hereof and
recover any damages, awards or settlements resulting therefrom, subject to
Section 6.5.  NantCell shall reasonably cooperate in any such litigation
(including joining or being named a necessary party thereto) at Sorrento’s
expense.  Sorrento shall not enter into any settlement of any claim described in
this Section 6.4(a) that admits to the invalidity or unenforceability of the
Licensed Patent Rights, incurs any financial liability on the part of NantCell
or requires an admission of liability, wrongdoing or fault on the part of
NantCell without NantCell’s prior written consent, in each case, such consent
not to be unreasonably withheld.

(b) NantCell Enforcement.  If Sorrento elects not to enforce any patent within
the Licensed Patent Rights, then it shall so notify NantCell in writing within
nine (9) months of receiving notice that an Infringement exists (or such shorter
period as may be necessary to prevent exhaustion of a statute of limitations (or
laches) applicable to such Infringement), and NantCell may, in its sole
judgment, and at its own expense, take steps to enforce any such patent and
control, settle, and defend such suit in a manner consistent with the terms and
provisions hereof, and recover any damages, awards or settlements resulting
therefrom, subject to Section 6.5.  Sorrento shall reasonably cooperate in any
such litigation (including joining or being named a necessary party thereto) at
NantCell’s expense.  NantCell shall not enter into any settlement of any claim
described in this Section 6.4(b) that admits to the invalidity or
unenforceability of the Licensed Patent Rights, incurs any financial liability
on the part of Sorrento or requires an admission of liability, wrongdoing or
fault on the part of Sorrento without Sorrento’s prior written consent, in each
case, such consent not to be unreasonably withheld.

(c) Progress Reports.  The Party initiating or defending any such enforcement
action (the “Enforcing Party”) shall keep the other Party reasonably informed of
the progress of any such enforcement action, and such other Party shall have the
individual right to participate with counsel of its own choice at its own
expense.

6.5 Recovery.  The costs and expenses of the Party bringing suit under
Section 6.4 shall be borne by such Party, and any damages, settlements or other
monetary awards recovered shall be shared as follows: (a) the amount of such
recovery actually received by the Party controlling such action shall first be
applied to the out-of-pocket costs of each Party in connection with such action;
and then (b) the remainder of the recovery shall be shared as follows:

(a) If Sorrento is the Enforcing Party, * (*%) to Sorrento and * percent (*%) to
NantCell; and

(b) If NantCell is the Enforcing Party, * percent (*%) to NantCell and *
percent (*%) to Sorrento.

7. Indemnification and Insurance.

7.1 Indemnity.

(a) Indemnity by Sorrento.  Sorrento agrees to defend NantCell and its (and its
Affiliates’) directors, officers, employees and agents (the “NantCell
Indemnified Parties”) at Sorrento’s cost and expense, and will indemnify and
hold NantCell and the other NantCell Indemnified Parties harmless from and
against any claims, losses, costs, damages, fees or expenses (including legal
fees and expenses) (collectively, “Losses”) to the extent resulting from any
Third Party claim (including product liability claims) arising out of or
otherwise relating to (a) the negligence or willful misconduct of Sorrento or
its Affiliates in connection with its activities under this Agreement or (b) the
material breach of this Agreement or the representations and warranties made
hereunder by Sorrento or its Affiliates; except to the extent such Losses result
from clause (a), (b) or (c) of Section 7.1(b) below.  In the event of any such
claim against the NantCell Indemnified Parties by a Third Party, the foregoing
indemnity obligations shall be conditioned upon (x) NantCell promptly notifying
Sorrento in writing of the claim (provided, however, that any failure or delay
to notify shall not excuse any obligations of Sorrento except to the extent
Sorrento is actually materially prejudiced thereby) and (y) NantCell granting
Sorrento sole management and control, at Sorrento’s sole expense, of the defense
of the claim and its settlement (provided, however, that Sorrento shall not
settle any such claim without the prior written consent of NantCell if such
settlement does not include a complete release from liability or if such
settlement would involve NantCell undertaking an obligation (including the
payment of money by a NantCell Indemnified Party), would bind or impair a
NantCell Indemnified Party, or includes any admission of wrongdoing or that any
intellectual property or proprietary right of NantCell or this Agreement is
invalid, narrowed in scope or unenforceable), and (z)  the NantCell Indemnified
Parties reasonably cooperating with Sorrento (at Sorrento’s expense).  The
NantCell Indemnified Parties may, at their option and expense, be represented in
any such action or proceeding by counsel of their own choosing.

 

 

 

[*]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion

 

- 6 -

--------------------------------------------------------------------------------

 

(b) Indemnity by NantCell.  NantCell agrees to defend Sorrento and its (and its
Affiliates’) directors, officers, employees and agents (the “Sorrento
Indemnified Parties”) at NantCell’s cost and expense, and will indemnify and
hold Sorrento and the other Sorrento Indemnified Parties harmless from and
against any Losses to the extent resulting from any Third Party claim (including
product liability claims) arising out of or otherwise relating to (a) the
negligence or willful misconduct of NantCell, its Affiliates, or their
respective Sublicensees in connection with its activities under this Agreement,
(b) the material breach of this Agreement or the representations, warranties and
covenants made hereunder by NantCell or (c) the exploitation of the Licensed
Product by or on behalf of NantCell, its Affiliates, or their respective
Sublicensees (including from product liability and intellectual property
infringement claims); except, in each case, to the extent such Losses result
from clause (a) or (b) of Section 7.1(a) above.  In the event of any such claim
against the Sorrento Indemnified Parties by a Third Party, the foregoing
indemnity obligations shall be conditioned upon (x) Sorrento promptly notifying
NantCell in writing of the claim (provided, however, that any failure or delay
to notify shall not excuse any obligation of NantCell except to the extent
NantCell is actually materially prejudiced thereby) and (y) Sorrento granting
NantCell shall sole management and control, at NantCell’s sole expense, the
defense of the claim and its settlement (provided, however, that NantCell shall
not settle any such claim without the prior written consent of Sorrento if such
settlement does not include a complete release from liability or if such
settlement would involve undertaking an obligation (including the payment of
money by a Sorrento Indemnified Party), would bind or impair a Sorrento
Indemnified Party, or includes any admission of wrongdoing or that any
intellectual property or proprietary right of Sorrento or this Agreement is
invalid, narrowed in scope or unenforceable), and (z)  the Sorrento Indemnified
Parties reasonably cooperating with NantCell (at NantCell’s expense).  The
Sorrento Indemnified Parties may, at their option and expense, be represented in
any such action or proceeding by counsel of their own choosing.

7.2 LIMITATION OF DAMAGES.  IN NO EVENT SHALL EITHER PARTY BE LIABLE HEREUNDER
TO THE OTHER PARTY FOR ANY PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING LOST REVENUE, LOST PROFITS, OR LOST SAVINGS)
HOWEVER CAUSED AND UNDER ANY THEORY, EVEN IF IT HAS NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. THE LIMITATIONS SET FORTH IN THIS SECTION 7.2 SHALL NOT APPLY WITH
RESPECT TO (A) ANY BREACH OF ARTICLE 8 OR (B) THE INTENTIONAL MISCONDUCT OR
GROSS NEGLIGENCE OF A PARTY.  NOTHING IN THIS SECTION 7.2 IS INTENDED TO LIMIT
OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER THIS
ARTICLE 7 WITH RESPECT TO ANY DAMAGES PAID BY THE OTHER PARTY TO A THIRD PARTY
IN CONNECTION WITH A THIRD-PARTY CLAIM.

7.3 Insurance.  NantCell shall at its own expense procure and maintain during
the term of this Agreement (and for at least five (5) years thereafter)
commercial general liability insurance and other insurance policies in such
amounts and types as are consistent with normal business practices of prudent
pharmaceutical companies to adequately cover the same or substantially similar
obligations as NantCell’s obligations herein.  Each insurance policy required by
and procured by NantCell under this Section 7.3 shall name Sorrento as an
additional insured.  Such insurance shall not be construed to create a limit of
NantCell’s liability with respect to its indemnification obligations under this
Article 7. (b) In addition, NantCell, on behalf of itself and its insurance
carriers, waives any and all claims and rights of recovery against Sorrento and
the Sorrento Indemnitees, including without limitation all rights of
subrogation, with respect to either Party’s performance under this Agreement or
for any loss of or damage to NantCell or its property or the property of others
under its control.  NantCell’s commercial general liability insurance policy
shall also include a waiver of subrogation consistent with this Section 7.3 in
favor of Sorrento and the Sorrento Indemnitees.  NantCell shall provide Sorrento
with a certificate of insurance or other evidence of such insurance, upon
request.  NantCell shall provide Sorrento with written notice at least thirty
(30) days prior to the cancellation, non renewal or a material change in such
insurance which materially adversely affects the rights of Sorrento hereunder,
and ten (10) days prior written notice of cancellation for non-payment of
premiums.  NantCell’s insurance hereunder shall be primary with respect to the
obligations for which NantCell is liable hereunder.

8. Confidentiality.

8.1 Confidential Information.

(a) Confidential Information.  Each Party (“Disclosing Party”) may disclose to
the other Party (“Receiving Party”), and Receiving Party may acquire during the
course and conduct of activities under this Agreement, certain proprietary or
confidential information of Disclosing Party in connection with this
Agreement.  The term “Confidential Information” will mean all ideas and
information of any kind, whether in written, oral, graphical, machine-readable
or other form, whether or not marked as confidential or proprietary, which are
transferred, disclosed or made available by Disclosing Party or at the request
of Receiving Party, including any of the foregoing of Third Parties.  Without
limiting the foregoing, all financial and business disclosures from NantCell to
Sorrento will be considered Confidential Information of NantCell and all
development and technology disclosures from Sorrento to NantCell will be
considered the Confidential Information of Sorrento.  During the term of this
Agreement, subject to the exceptions. permitted disclosures  and other terms of
this Article 8, both NantCell and Sorrento shall keep confidential all Sorrento
Know-How and Sorrento Materials specific to the Licensed Products to the extent
disclosure of such Confidential Information would negatively impact in any
material way the exploitation of the Licensed Products by NantCell or its
Affiliates or Sublicensees.

 

- 7 -

--------------------------------------------------------------------------------

 

(b) Restrictions.  During the term of this Agreement and for seven (7) years
thereafter, Receiving Party will keep all Disclosing Party’s Confidential
Information in confidence with the same degree of care with which Receiving
Party holds its own confidential information (but in no event less than a
commercially reasonable degree of care).  Receiving Party will not use
Disclosing Party’s Confidential Information except in connection with the
performance of its obligations and exercise of its rights under this
Agreement.  Receiving Party has the right to disclose Disclosing Party’s
Confidential Information without Disclosing Party’s prior written consent, to
the extent and only to the extent reasonably necessary, to Receiving Party’s
Affiliates and their employees, subcontractors, consultants or agents who have a
need to know such Confidential Information in order to perform its obligations
and exercise its rights under this Agreement and who are required to comply with
the restrictions on use and disclosure in this Section 8.1(b).  Receiving Party
will use diligent efforts to cause those entities and persons to comply with the
restrictions on use and disclosure in this Section 8.1(b).  Receiving Party
assumes responsibility for those entities and persons maintaining Disclosing
Party’s Confidential Information in confidence and using same only for the
purposes described herein.

(c) Exceptions.  Receiving Party’s obligation of nondisclosure and the
limitations upon the right to use the Disclosing Party’s Confidential
Information will not apply to the extent that Receiving Party can demonstrate
that the Disclosing Party’s Confidential Information:  (a) was known to
Receiving Party or any of its Affiliates prior to the time of disclosure; (b) is
or becomes public knowledge through no fault or omission of Receiving Party or
any of its Affiliates; (c) is obtained by Receiving Party or any of its
Affiliates from a Third Party under no legal obligation of confidentiality to
Disclosing Party; or (d) has been independently developed by employees,
subcontractors, consultants or agents of Receiving Party or any of its
Affiliates without the use of or derivation from Disclosing Party’s Confidential
Information, as evidenced by contemporaneous written records.

(d) Permitted Disclosures.  Receiving Party may disclose Disclosing Party’s
Confidential Information to the extent (and only to the extent) such disclosure
is reasonably necessary in the following instances:

(i) in order to comply with applicable law (including any securities law or
regulation or the rules of a securities exchange) or with a legal or
administrative proceeding;

(ii) in order for it to reasonably fulfill its obligations herein and to conduct
its ordinary course of business, to its subcontractors, vendors, outside legal
counsel, accountants and auditors under obligations of confidentiality
substantially similar in scope to the confidentiality obligations herein;

(iii) in connection with prosecuting or defending litigation, marketing
approvals and other regulatory filings and communications, and Prosecuting and
enforcing Patent Rights in connection with Receiving Party’s rights and
obligations pursuant to this Agreement; and

(iv) in connection with exercising its rights hereunder, to its Affiliates;
potential and future collaborators (including Sublicensees where NantCell is the
Receiving Party); potential and permitted acquirers or assignees; and potential
investment bankers, investors and lenders;

provided, however, that (1) with respect to Sections 8.1(d)(i) 8.1(d)(ii), where
reasonably possible, Receiving Party will notify Disclosing Party of Receiving
Party’s intent to make any disclosure pursuant thereto sufficiently prior to
making such disclosure so as to allow Disclosing Party adequate time to take
whatever action it may deem appropriate to protect the confidentiality of the
information to be disclosed, and (2) with respect to Section 8.1(d)(iii), each
of those named people and entities are required to comply with the restrictions
on use and disclosure in Section 8.1(b) (other than investment bankers,
investors and lenders, which must be bound prior to disclosure by commercially
reasonable obligations of confidentiality).

8.2 Terms of this Agreement; Publicity.

(a) Restrictions.  The Parties agree that the terms of this Agreement will be
treated as Confidential Information of both Parties, and thus may be disclosed
only as permitted by Section 8.1(d).  Except as required by law, each Party
agrees not to issue any press release or public statement disclosing information
relating to this Agreement or the transactions contemplated hereby or the terms
hereof without the prior written consent of the other Party not to be
unreasonably withheld (or as such consent may need to be obtained in accordance
with Section 8.2(b) or Section 8.3(a).

(b) Review.  In the event either Party (the “Issuing Party”) desires to issue a
press release or other public statement disclosing information relating to this
Agreement or the transactions contemplated hereby or the terms hereof, the
Issuing Party will provide the other Party (the “Reviewing Party”) with a copy
of the proposed press release or public statement (the “Release”).  The Issuing
Party will specify with each such Release, taking into account the urgency of
the matter being disclosed and timing requirements for disclosure, as required
by any applicable law, a reasonable period of time within which the Receiving
Party may provide any comments on such Release (but in no event less than two
(2) business days or less, as may be required for disclosure by any applicable
law).  If the Receiving Party provides any comments, the Parties will consult on
such Release and work in good faith to prepare a mutually acceptable
Release.  Either Party may subsequently publicly disclose any information
previously contained in any Release, provided that the other Party provided its
written consent hereto as stated in Section 8.2(a) above, and such consent shall
not be unreasaonably withheld, conditioned or delayed.

 

- 8 -

--------------------------------------------------------------------------------

 

8.3 Publications.

(a) Right to Publish.  Subject to the provisions of Sections 8.1, 8.2 and
8.3(b), both Parties shall have the right to publish with respect to the
Licensed Products, and to make scientific presentations on the Licensed Products
(provided, however, that prior to any such publication or presentation by
Sorrento with respect to the Licensed Products, Sorrento shall obtain NantCell’s
prior written consent, and such consent shall not be unreasonably withheld,
conditioned or delayed).

(b) Review.  Except as required by law or court order, for any proposed
publication or presentation regarding the Licensed Products, the Party desiring
to make such publication: (a) shall transmit a copy of the proposed publication
for review and comment to the other Party at least thirty (30) days prior to the
submission of such publication to a Third Party; (b) shall postpone such
publication for up to an additional sixty (60) days upon request of a Party to
allow the consideration of appropriate patent applications or other protection
to be filed; (c) upon request of the other Party (or applicable licensee) shall
remove all Confidential Information of the other Party (or applicable licensee);
and (d) shall consider all reasonable comments made by the other Party (or its
applicable licensee).

8.4 Attorney-Client Privilege.  Neither Party is waiving, nor will be deemed to
have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges recognized
under the applicable law of any jurisdiction as a result of disclosing
information pursuant to this Agreement, or any of its Confidential Information
(including Confidential Information related to pending or threatened litigation)
to the receiving Party, regardless of whether the disclosing Party has asserted,
or is or may be entitled to assert, such privileges and protections.  The
Parties may become joint defendants in proceedings to which the information
covered by such protections and privileges relates and may determine that they
share a common legal interest in disclosure between them that is subject to such
privileges and protections, and in such event, may enter into a joint defense
agreement setting forth, among other things, the foregoing principles but are
not obligated to do so.

9. Representations and Warranties of NantCell.  NantCell hereby represents and
warrants to Sorrento that:

9.1 Organization and Good Standing.  NantCell is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.

9.2 Authorization.  NantCell has all requisite power and authority to execute
and deliver this Agreement the other Transaction Agreements to which it is a
party and to carry out the provisions of this Agreement and the other
Transaction Agreements to which it is a party.  For purposes of this Agreement,
“Transaction Agreements” means this Agreement and all other agreements,
certificates, instruments, documents and writings delivered by NantCell and/or
Sorrento in connection with the transactions contemplated hereby.  The
execution, delivery and performance by NantCell of this Agreement and the other
Transaction Agreements to which it is a party have been approved by all
requisite action on the part of NantCell.  This Agreement and the other
Transaction Agreement to which it is a party, when executed and delivered by
NantCell, shall constitute valid and legally binding obligations of NantCell,
enforceable against NantCell in accordance with their respective terms except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (b) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

9.3 No Conflicts.  The execution, delivery and performance of this Agreement and
the other Transaction Agreements and the consummation of the transactions
contemplated hereby and thereby will not result in (a) any violation, or be in
conflict with or constitute a default (with or without notice or lapse of time
or both) under the limited liability company agreement or other governing
documents of NantCell, (b) any violation, or be in conflict with or constitute a
default (with or without notice or lapse of time or both) under, or require any
consent of or notice to any person pursuant to, any term or provision of, or any
right of termination, cancellation or acceleration arising under, any contract
that NantCell is a party to, (c) any violation under any order or law applicable
to NantCell or (d) the imposition or creation of any lien or encumbrance upon or
with respect to any of the assets of NantCell.

9.4 Brokers.  NantCell has not retained any broker or finder or incurred any
liability or obligation for any brokerage fees, commissions or finders fees with
respect to this Agreement or the transactions contemplated hereby.

10. Representations and Warranties of Sorrento.  Sorrento hereby represents and
warrants to NantCell that:

10.1 Organization and Good Standing.  Sorrento is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.

10.2 Authorization.  Sorrento has all requisite power and authority to execute
and deliver this Agreement and the other Transaction Agreements to which it is a
party and to carry out the provisions of this Agreement and the other
Transaction Agreements to which it is a party.  The execution, delivery and
performance by Sorrento of this Agreement and the other Transaction Agreements
to which it is a party have been approved by all requisite action on the part of
Sorrento.  This Agreement and the other Transaction Agreement to which it is a
party, when executed and delivered by Sorrento, shall constitute valid and
legally binding obligations of Sorrento, enforceable against Sorrento in
accordance with their respective terms except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (b) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

- 9 -

--------------------------------------------------------------------------------

 

10.3 No Conflicts.  The execution, delivery and performance of this Agreement
and the other Transaction Agreements and the consummation of the transactions
contemplated hereby and thereby will not result in (a) any violation, or be in
conflict with or constitute a default (with or without notice or lapse of time
or both) under the certificate of incorporation or other governing documents of
Sorrento, (b) any violation, or be in conflict with or constitute a default
(with or without notice or lapse of time or both) under, or require any consent
of or notice to any person pursuant to, any term or provision of, or any right
of termination, cancellation or acceleration arising under, any contract that
Sorrento is a party to, including the Joint Development and License Agreement
entered into as of December 18, 2014 between Sorrento and Conkwest Incorporated
(“Conkwest”), a Delaware corporation (the “JDLA”), (c) any violation under any
order or law applicable to Sorrento or (d) the imposition or creation of any
lien or encumbrance upon or with respect to any of the Sorrento Contributions or
the Sorrento License.

10.4 Intellectual Property.  Each item of the Licensed Patent Rights (a) is
valid, subsisting and in full force and effect, (b) has not been abandoned or
passed into the public domain and (c) is free and clear of any liens or
encumbrances.  Except as expressly stated in this Agreement or in the Exhibits,
Sorrento has not transferred ownership of, or granted any license of or right to
use, or authorized the retention of any rights to use or joint ownership of, any
Licensed Patent Rights, Sorrento Know-How or Sorrento Materials to any
person.  Sorrento has full legal or beneficial title and ownership to the
Licensed Patent rights as is necessary to grant the licenses to NantCell
hereunder.  Sorrento has the rights necessary to grant the licenses to NantCell
to Sorrento Know-How and Sorrento Materials that Sorrento grants pursuant to
this Agreement.  No patent application or registration within the Licensed
Patent Rights is the subject of any pending interference, opposition,
cancellation or patent protest pursuant to 37 C.F.R. §1.291.  Excluding any
disclosure herein otherwise (including, but not limited to the disclosures set
forth in Section 1.1(b)), no Third Party has made any claim or allegation to
Sorrento or its Affiliates in writing that a Third Party has any right or
interest in or to the Licensed Patent Rights.  Sorrento has no actual knowledge
of any facts, circumstances or information that (i) would render any Licensed
Patent Rights invalid or unenforceable, or  (ii) would adversely affect any
pending application for any Licensed Patent Rights.  Sorrento has not
misrepresented, or failed to disclose, and has no knowledge of any
misrepresentation or failure to disclose, any fact or circumstances in any
application for any Licensed Patent Rights that would constitute fraud or a
misrepresentation with respect to such application or that would otherwise
affect the validity or enforceability of any Licensed Patent Rights.  All
necessary registration, maintenance and renewal fees in connection with each
item of the Licensed Patent Rights have been paid and all necessary documents
and certificates in connection with such Licensed Patent Rights have been filed
with the relevant patent or other authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of maintaining such Licensed
Patent Rights.  To the actual knowledge of Sorrento, no claim or litigation that
been brought or threatened in writing by any Third Party alleging that (i) the
Licensed Patent Rights are invalid or unenforceable or (ii) the manufacture,
sale, offer for sale, importation or exploitation of the Licensed Products
infringes or misappropriates or would infringe or misappropriate any right of
any Third Party.

10.5 Brokers.  Sorrento has not retained any broker or finder or incurred any
liability or obligation for any brokerage fees, commissions or finders fees with
respect to this Agreement or the transactions contemplated hereby.

11. DISCLAIMER.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN ARTICLES 9 AND 10,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, QUALITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY OF PATENT CLAIMS.

12. Term and Termination.

12.1 Term.  The term of this Agreement shall commence on the Effective Date, and
unless terminated earlier as provided in this Article 12, shall continue in full
force and effect until expiration of the last-to-expire Royalty Term for the
Licensed Product.  Upon expiration of this Agreement, the licenses granted to
NantCell by Sorrento under this Agreement to research, develop, commercialize
and otherwise exploit the Licensed Products shall be fully paid-up, irrevocable
and non-exclusive.

12.2 Termination Upon Mutual Agreement.  This Agreement may be terminated by
mutual written consent of both Parties.

12.3 Termination by Sorrento for Breach.  Sorrento will have the right to
terminate this Agreement in full upon delivery of written notice to NantCell in
the event of any material breach by NantCell of any terms and conditions of this
Agreement, provided, however, that such termination will not be effective if
such breach has been cured within ninety (90) days after written notice thereof
is given by Sorrento to NantCell specifying in reasonable detail the nature of
the alleged breach; provided further, however, that to the extent such material
breach involves the material undisputed failure to make a payment when due, such
breach must be cured within forty-five (45) days after written notice thereof is
given by Sorrento to NantCell; provided further, however, that if the material
breach is not reasonably capable of being cured within the ninety (90)-day cure
period, and if NantCell (a) proposes within such ninety (90)-day period a
written plan, reasonably acceptable to Sorrento, to cure such breach, and (b)
makes good faith efforts to cure such default and to implement such written cure
plan, then, until the first anniversary of receipt of notice of termination,
Sorrento may not terminate this Agreement for so long as NantCell is diligently
pursuing such cure in accordance with such plan.

 

 

 

- 10 -

--------------------------------------------------------------------------------

 

12.4 Termination by NantCell.  NantCell may terminate this Agreement as follows:

(a) Breach.  NantCell will have the right to terminate this Agreement in full
upon delivery of written notice to Sorrento in the event of any material breach
by Sorrento of any terms and conditions of this Agreement; provided, however,
that such termination will not be effective if such breach has been cured within
ninety (90) days after written notice thereof is given by NantCell to Sorrento
specifying the nature of the alleged breach.

(b) Voluntary Termination.  NantCell may terminate this Agreement, in whole or
in part (on a Licensed Product-by-Licensed Product and country-by-country
basis), at any time upon 60 days’ written notice to Sorrento.

12.5 Termination Upon Bankruptcy.  Either Party may terminate this Agreement if,
at any time, the other Party shall (a) file in any court or agency pursuant to
any statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of that Party or of its assets, (b) propose
a written agreement of composition or extension of its debts, (c) be served with
an involuntary petition against it, filed in any insolvency proceeding, and such
petition has not been dismissed within sixty (60) days after the filing thereof,
(d) propose or be a party to any dissolution or liquidation, (e) make an
assignment for the benefit of its creditors or (f) admit in writing its
inability generally to meet its obligations as they fall due in the general
course.

12.6 Effects of Expiration or Termination.

(a) Termination of Licenses.  Upon any termination of this Agreement by Sorrento
pursuant to Sections 12.3 or 12.5 or by NantCell pursuant to Section 12.4(b),
(i) as of the effective date of such termination, all licenses granted by
Sorrento to NantCell under this Agreement shall terminate automatically (and
Sorrento will thereafter have all rights previously licensed to NantCell under
this Agreement, itself or with a Third Party, to research, develop,
commercialize and otherwise exploit the Licensed Products at Sorrento’s sole
discretion), and (ii) each Party shall return all Confidential Information of
the other Party.

(b) Transfer of Materials.  Upon any termination of this Agreement by Sorrento
pursuant to Section 12.3 or 12.5 or by NantCell pursuant to Section 12.4(b), as
of the date of such termination, NantCell shall transfer to Sorrento complete
copies of (i) all regulatory filings and regulatory approvals; and (ii) all
correspondence with the FDA or equivalent foreign regulatory authorities.  In
addition, effective upon any termination of this Agreement by Sorrento pursuant
to Section 12.3 or 12.5 or by NantCell pursuant to Section 12.4(b), NantCell
hereby grants to Sorrento a royalty-free and fully paid up non-exclusive license
to use all data previously collected and owned or Controlled by NantCell in
connection with the development of the Licensed Products hereunder for use with
exercising the Licensed Patent Rights and to cross-reference such Licensed
Product data in any FDA filing(s).

(c) Certain Terminations.  In the event NantCell terminates this Agreement
pursuant to Section 12.4(a) or 12.5 then all rights and obligations of the
Parties under this Agreement shall terminate, except that the licenses granted
in Article 1 shall survive, NantCell’s payment obligations pursuant to
Sections 2.1, 2.2, and 4.2 shall be reduced by *% each, and Section 12.8 shall
survive.

(d) Partial Termination.  If termination is only with respect to a particular
Licensed Product or a particular country, then the provisions of this
Section 12.6 will only apply with respect to such Licensed Product or such
country, and this Agreement shall continue with respect to the non-terminated
Licensed Products or countries.

(e) Survival of Sublicenses.  Notwithstanding the foregoing, no termination of
this Agreement shall be construed as a termination of any sublicense of any
Sublicensee hereunder, and thereafter each such Sublicensee shall be considered
a direct licensee of Sorrento with respect to the rights licensed to NantCell
hereunder and sublicensed to the Sublicensee by NantCell; provided that (i) such
Sublicensee is then in full compliance with all terms and conditions of its
sublicense, (ii) all accrued NantCell payment obligations to Sorrento associated
with such sublicense have been paid, and (iii) such Sublicensee agrees in
writing to assume all applicable obligations of NantCell under this Agreement.

12.7 Remedies.  Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 12 are in addition to any other relief
and remedies available to either Party under this Agreement and at law.

12.8 Surviving Provisions.  Notwithstanding any provision herein to the
contrary, the rights and obligations of the Parties set forth in Sections 2.8
and 6.1 and Articles 7, 8, 11, and 12 as well as any rights or obligations
otherwise accrued hereunder (including any accrued payment obligations), shall
survive the expiration or termination of this Agreement.  The Definitions set
forth in Exhibit B shall also survive any expiration or termination of this
Agreement.  Termination shall not relieve any Party from any liability which has
accrued prior to such termination.

[*]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion

 

- 11 -

--------------------------------------------------------------------------------

 

13. Miscellaneous.

13.1 CAR-TNK Products.  The Term Sheet provides that Sorrento will exclusively
license to NantCell * (*) CAR-TNK products, as mutually identified by Sorrento
and NantCell.  The Parties will work together in good faith in the
identification of such * (*) CAR-TNK products after the Effective Date and will
negotiate in good faith the definitive exclusive license agreement for the
license of such * (*) CAR-TNK products.  NantCell acknowledges that Sorrento has
certain contractual obligations to Conkwest under the JDLA pertaining to the *
(*) CAR-TNK products.

Therefore, any license agreement (and corresponding rights and obligations
therein) pertaining to the * (*) CAR-TNK products shall be contingent upon
NantCell obtaining all applicable consents from Conkwest for the license
agreement (and Sorrento shall use Commercially Reasonable Efforts to assist and
use its Commercially Reasonable Efforts in obtaining such consents from
Conkwest).  Without limiting the generality of the foregoing, the definitive
agreement for such contribution shall be substantially similar to this
Agreement, including, without limitation, with respect to the license of Patent
Rights, Sorrento Know-How and Sorrento Materials relating to such CAR-TNK
products.  The royalty rate for such CAR-TNK products shall be *percent (*%) of
annual Net Sales.

13.2 Survival of Warranties.  The representations and warranties of NantCell and
Sorrento contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and shall in no way be affected by any
investigation or knowledge of the subject matter thereof made by or on behalf of
NantCell or Sorrento.

13.3 Fees and Expenses.  Each Party shall pay it own costs and expenses in
connection with this Agreement and the other Transaction Agreements and the
transactions contemplated hereby and thereby (including the fees and expenses of
its advisers, accountants and legal counsel).

13.4 Section 365(n) of the Bankruptcy Code.  All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the U.S. Bankruptcy Code to the extent permitted thereunder. The Parties
shall retain and may fully exercise all of their respective rights and elections
under the U.S. Bankruptcy Code. Upon the bankruptcy of any Party, the
non-bankrupt Party shall further be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property, and such, if
not already in its possession, shall be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects to continue, and continues, to perform
all of its obligations under this Agreement.

13.5 Independent Contractors.  The relationship between NantCell and Sorrento
created by this Agreement is solely that of independent contractors.  This
Agreement does not create any agency, distributorship, employee-employer,
partnership, joint venture or similar business relationship between the
Parties.  Neither Party is a legal representative of the other Party, and
neither Party can assume or create any obligation, representation, warranty or
guarantee, express or implied, on behalf of the other Party for any purpose
whatsoever.  Each Party shall use its own discretion and shall have complete and
authoritative control over its employees and the details of performing its
obligations under this Agreement.

13.6 Further Assurances.  At any time or from time to time after the date
hereof, the Parties agree to cooperate with each other, and at the request of
any other Party, to execute and deliver any further instruments or documents and
to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties
hereunder.  Without limiting the foregoing, and subject to the terms of and
Sorrento’s obligations set forth in the JDLA and any provisions in this
Agreement, including, but not limited to, those provisions in Sections 10.3 and
13.1, Sorrento agrees not to take any actions under the JDLA that may interfere
with its ability to meet its obligations hereunder with respect to the Sorrento
License or otherwise.

13.7 Amendment; Waiver.  This Agreement may be amended only by a written
instrument signed by the Parties hereto.  No waiver by any Party hereto of any
provision hereof shall be effective unless set forth in a writing executed by
the Party so waiving.  The waiver by any Party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
preceding or succeeding breach and no failure by either Party to exercise any
right or privilege hereunder shall be deemed a waiver of such Party’s rights or
privileges hereunder or shall be deemed a waiver of such Party’s rights to
exercise the same at any subsequent time or times hereunder.

13.8 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of New York, without regard to the conflicts of law
principles that would provide for application of the law of a jurisdiction other
than New York and excluding the United Nations Convention on Contracts for the
International Sale of Goods.

 

 

 

[*]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion

 

- 12 -

--------------------------------------------------------------------------------

 

13.9 Dispute Resolution.

(a) Resolution by Chief Executive Officers.  Except as otherwise provided in
this Agreement, in the event of any dispute, claim, or controversy arising
under, out of, or in connection with this Agreement (a “Dispute”), including as
to the breach, performance, or interpretation of this Agreement or the rights,
duties, or liabilities of either Party hereunder, the Parties will first attempt
in good faith to resolve such Dispute by negotiation and consultation between
themselves.  If such Dispute is not resolved on an informal basis within
ten (10) business days, either Party may, by written notice to the other Party,
refer the Dispute to the Chief Executive Officers of the Parties for attempted
resolution by good faith negotiation within 30 days after such notice is
received.  Such Chief Executive Officers will attempt in good faith to promptly
resolve such Dispute.  If any matter is not resolved, or both Parties believe
that it will not be resolved, under the foregoing provisions, each Party may, at
its sole discretion, seek resolution of such matter in accordance with
Section 13.9 and exercise its rights according to any other applicable articles
or sections of this Agreement, including, but not limited to, Article 12.

(b) Arbitration.  Except as otherwise expressly provided in this Section, if the
Parties do not reach a mutually acceptable resolution pursuant to
Section 13.9(a) as to a Dispute, the Dispute shall be referred for resolution by
final, binding arbitration in accordance with the provisions of this
Section.  The arbitration shall be conducted by the American Arbitration
Association (or any successor entity thereto) (“AAA”) under its rules of
commercial arbitration then in effect, except as modified in this
Agreement.  The arbitration shall be conducted in the English language, by a
single arbitrator knowledgeable in the subject matter at issue in the Dispute
and acceptable to both Parties; provided, however, that the Parties may by
mutual agreement elect to have the arbitration conducted by a panel of three
arbitrators (such single arbitrator or panel, the “Arbitrator”).  The Arbitrator
shall, if appropriate, engage an independent expert with experience in the
subject matter of the Dispute to advise the Arbitrator.

(i) With respect to any Dispute referred to arbitration pursuant to this
Section 13.9, the Parties and the Arbitrator shall use all reasonable efforts to
complete any such arbitration within three (3) months from the issuance of
notice of a referral of any such Dispute to arbitration.  The Arbitrator shall
determine what discovery will be permitted, consistent with the goal of limiting
the cost and time which the Parties must expend for discovery; provided that the
Arbitrator shall permit such discovery as he or she deems necessary to permit an
equitable resolution of the Dispute.

(ii) The decision of the Arbitrator shall be the sole, exclusive, and binding
remedy between them regarding the Dispute presented to the Arbitrator.  Any
decision of the Arbitrator may be entered in a court of competent jurisdiction
for judicial recognition of the decision and an order of enforcement.  The
arbitration proceedings and the decision of the Arbitrator shall not be made
public without the joint consent of the Parties, and each Party shall maintain
the confidentiality of such proceedings and decision.

(iii) Unless otherwise agreed by the Parties, the arbitration proceedings shall
be conducted in New York, New York.  The Parties shall share equally the cost of
the arbitration filing and hearing fees, the cost of the independent expert
retained by the Arbitrator, and the cost of the Arbitrator and administrative
fees of AAA.  Each Party shall bear its own costs and attorneys’ and witnesses’
fees and associated costs and expenses.

(c) Temporary Relief.  Pending the selection of the Arbitrator or pending the
Arbitrator’s determination of the merits of any Dispute, either Party may seek
appropriate interim or provisional relief from any court of competent
jurisdiction as necessary to protect the rights or property of that Party.

13.10 Successors and Assigns.  Neither this Agreement nor any of the rights or
obligations created herein may be assigned by either Party, in whole or in part,
without the prior written consent of the other Party, not to be unreasonably
withheld or delayed except that either Party shall be free to assign this
Agreement (a) to an Affiliate of such Party (for so long as such Affiliate
remains an Affiliate) provided that such Party shall remain liable and
responsible to the other Party for the performance and observance of all such
duties and obligations by such Affiliate, or (b) in connection with any merger,
consolidation or sale of such Party or sale of all or substantially all of the
assets of the Party that relate to this Agreement, without the prior consent of
the non-assigning Party. This Agreement shall bind and inure to the benefit of
the successors and permitted assigns of the Parties hereto.  Any assignment of
this Agreement in contravention of this Section 13.10 shall be null and void.

13.11 Force Majeure.  Neither Party shall be held liable or responsible to the
other Party, nor be deemed to have defaulted under or breached this Agreement,
for failure or delay in fulfilling or performing any term of this Agreement to
the extent, and for so long as, such failure or delay is caused by or results
from causes beyond the reasonable control of the affected Party, including fire,
floods, embargoes, power shortage or failure, acts of war (whether war be
declared or not), insurrections, riots, terrorism, civil commotions, strikes,
lockouts or other labor disturbances, acts of God, or any acts, omissions, or
delays in acting by any governmental authority or the other Party; provided such
failure or delay did not arise from the negligence or willful misconduct of the
affected Party.

13.12 Interpretation.  The captions to the Sections of this Agreement are not a
part of this Agreement, but are included for convenience of reference and shall
not affect its meaning or interpretation.  In this Agreement: (a) the word
“including,” “includes,” “included,” and “include” shall be deemed to be
followed by the phrase “without limitation” or like expression; (b) the singular
shall include the plural and vice versa; (c) masculine, feminine, and neuter
pronouns and expressions shall be interchangeable; (d) the

 

- 13 -

--------------------------------------------------------------------------------

 

words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,” and derivative or
similar words refer to this Agreement as an entirety and not solely to any
particular provision of this Agreement; (e) each reference in this Agreement to
a particular Section, appendix, schedule, or exhibit means a Section, appendix,
schedule, or exhibit of or to this Agreement, unless another agreement is
specified; (f) “the word “will” shall be construed to have the same meaning and
effect as the word “shall”; (g) “or” is disjunctive but not necessarily
exclusive; (h) references to any Party or Person shall include its permitted
successors or assigns; and (i) whenever this Agreement refers to a number of
days, such number shall refer to calendar days unless business days are
specified; and business days means any day, except Saturday and Sunday, on which
commercial banking institutions in New York, New York are open for
business.  This Agreement has been prepared jointly and shall not be strictly
construed against either Party.

13.13 Third Party Beneficiaries.  No Person other than the Parties hereto and
their respective successors and permitted assigns shall be deemed an intended
beneficiary hereunder or have any right to enforce any obligation of this
Agreement.

13.14 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

13.15 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

13.16 Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (a) personal delivery to the Party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications shall be sent to the respective
Parties at their address as set forth on the signature page, or to such e-mail
address, facsimile number or address as subsequently modified by written notice
given in accordance with this Section 13.16.

13.17 Delays or Omissions.  It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any Party, upon any breach, default or
noncompliance by another Party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring.  It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the part of any Party hereto of any breach, default or noncompliance under this
Agreement or any waiver on such Party’s part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by law, or otherwise afforded to any Party, shall be cumulative and
not alternative.

13.18 Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

13.19 Enforcement.  Each Party hereto acknowledges that money damages would not
be an adequate remedy in the event that any of the covenants or agreements in
this Agreement are not performed by the Parties in accordance with its terms,
and it is therefore agreed that in addition to and without limiting any other
remedy or right each Party may have, each Party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.

13.20 Integration; Entire Agreement.  This Agreement and the documents referred
to herein or delivered pursuant hereto contain the entire understanding of the
Parties with respect to the subject matter hereof and thereof.  There are no
agreements, representations, warranties, covenants or undertakings with respect
to the subject matter hereof and thereof other than those expressly set forth
herein and therein.  This Agreement supersedes all prior agreements and
understandings between the Parties with respect to such subject matter.  Except
as otherwise expressly set forth herein, this Agreement and the Transaction
Agreements embody the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, that may have related to the subject matter hereof in any way.

[Signature Page To Follow]

 

 

 

 

- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Exclusive License Agreement
as of the Effective Date.

 

SORRENTO THERAPEUTICS, INC.

 

 

 

By:

 

/s/ Henry Ji

Name:  

 

Henry Ji

Title:

 

President & CEO

 

 

 

Address:

 

Sorrento Therapeutics, Inc.

 

 

6042 Cornerstone Court West, Suite B

 

 

San Diego, California 92121

 

 

Attention:  Chief Executive Officer

 

 

 

NANTCELL, INC.

 

 

 

By:

 

/s/ Patrick Soon-Shiong

Name:  

 

Patrick Soon-Shiong

Title:

 

Chief Executive Officer

 

 

 

Address:

 

NantCell, Inc.

 

 

9920 Jefferson Boulevard

 

 

Culver City, California 90232

 

 

Attention:  General Counsel

 

--------------------------------------------------------------------------------

 

EXHIBIT A

LICENSED ANTIBODIES AND ANTIBODY DRUG CONJUGATES (limited to one antibody per
target in the form of (a) any of an IgG1, IgG2, IgG3 or IgG4 form and (b) one
ADC form of the foregoing forms in (a))

 

Product No.

 

Target(s) for antibody

 

Clone/seq nos.

 

Patent info

 

Filing date

 

 

 

 

 

 

 

 

 

1

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

*

 

 

 

 

 

 

[*]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion

 

--------------------------------------------------------------------------------

 

EXHIBIT B

CERTAIN DEFINITIONS

“Affiliate” means, with respect to any Person, any other Person that, directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, for as long as such control
exists.  For purposes of this definition, “control” means the direct or indirect
ownership of more than fifty percent (50%) of the voting or economic interest of
a Person, or the power, whether pursuant to contract, ownership of securities or
otherwise, to direct the management and policies of a Person.  For clarity, once
a Person ceases to be an Affiliate of a Party, then, without any further action,
such Person shall cease to have any rights, including license and sublicense
rights, under this Agreement by reason of being an Affiliate of such Party.

“Commercially Reasonable Efforts” means those efforts and resources commensurate
with those efforts commonly used in the pharmaceutical industry by a company of
comparable size in connection with the development or commercialization of
pharmaceutical products that are of similar status, taking into account the
proprietary position of the product (including intellectual property scope,
subject matter and coverage), safety and efficacy, product profile,
competitiveness of the marketplace, the regulatory status and approval process,
anticipated or approved labeling, present and future market potential, the
probable profitability of the applicable product (including pricing and
reimbursement status achieved or likely to be achieved) and other relevant
factors such as technical, legal, scientific or medical factors.  In determining
the level of efforts constituting “Commercially Reasonable Efforts,” the
following shall also be taken into account: any other pharmaceutical product
NantCell or Sorrento, as applicable, is then researching, developing or
commercializing, alone or with one or more collaborators, including one or more
Licensed Products.

“Control” or “Controlled” means, with respect to any Know-How, Material, Patent
Right, or other intellectual property right, the possession (whether by
ownership or license) by a Party or its Affiliate of the ability to grant to the
other Party a license, sublicense or access as provided herein to such Know-How,
Material, Patent Right, or other intellectual property right, without violating
the terms of any agreement or other arrangement with any Third Party, or being
obligated to pay any royalties or other consideration therefor, in existence as
of the time such Party or its Affiliates would first be required hereunder to
grant the other Party such license, sublicense or access.  Without limiting the
generality of, and notwithstanding, the foregoing, with respect to Know-How
sublicensed by Sorrento from Third Parties, NantCell hereby accepts and agrees
to the terms and conditions of such Third-Party sublicenses (including any
financial obligations).

“Cover” means, with respect to any Patent Right and Product, that a Valid Claim
would (absent a license thereunder or ownership thereof) be infringed by the
exploitation of such Product; provided, however, that in determining whether a
Valid Claim that is a claim of a pending application would be infringed, it
shall be treated as if issued as then currently being prosecuted.

“First Commercial Sale” means, with respect to a product in any country, the
first sale for end use or consumption of such product in such country after
marketing approval has been granted in such country.  First Commercial Sale
excludes any sale or other distribution of such product for use in a clinical
trial or other development activity, promotional use (including samples) prior
to marketing approval or for compassionate use or on a named patient basis.

“Infringement” means any infringement as determined by law, including, without
limitation, direct infringement, contributory infringement or any inducement to
infringe.

“Intellectual Property” means all Patent Rights, copyrights, trademarks, trade
secrets, Know-How, and documentation and related applications.

“Licensed Product” means (a) the antibodies and anti-body drug conjugates (ADC)
set forth on Exhibit A attached and (b) any and all Binding Antibodies deemed a
Licensed Product under Section 4.2.

“Licensed Patent Rights” mean the Patent Rights owned or otherwise Controlled by
Sorrento and/or its Affiliates with respect to the Licensed Products, including
without limitation those arising out of or resulting from (a) the U.S./PCT
patent application(s) set forth on Exhibit C; (b) the foreign patent
applications associated with the application(s) referenced in sub clause (a)
above; (c) the patents issued from the application(s) referenced in sub
clauses (a) and (b); (d) divisionals, continuations, reissues, reexaminations,
and extensions of any patent or application set forth in sub clauses (a)-
(c) above; and (e) all claims of continuations-in-part that are entitled to the
benefit of the priority date of the application(s) referenced in sub clause
(a) above.

 

 

 

 

--------------------------------------------------------------------------------

 

“Net Sales” mean the gross amount invoiced by a Selling Party on all sales of
Licensed Products, less (a) discounts actually given; (b) credits for claims,
allowances, retroactive price reductions or returned goods; (c) prepaid freight;
and (d) sales taxes or other governmental charges actually paid in connection
with sales of Products (but excluding what are commonly known as income taxes
and value-added taxes).  Net Sales shall include all consideration charged by
the Selling Party in exchange for any Licensed Products, including without
limitation any monetary payments or any other property whatsoever.  For purposes
of determining Net Sales, a sale shall be deemed to have occurred when an
invoice therefore shall be generated or the Product shipped for delivery.  Sales
of Products by NantCell to any Affiliate or Sublicensee or by any Sublicensee to
an Affiliate or other Sublicensee which is a reseller thereof shall be excluded
from calculating Net Sales, and only the subsequent sale of such Products by
such the Selling Party to unrelated parties shall be deemed Net Sales
hereunder.  Product provided to Third Parties without charge, in connection with
research and development, clinical trials, compassionate use or humanitarian and
charitable donations or for use as samples will be excluded from the computation
of Net Sales.

“Patent Rights” means all rights and interests in and to issued patents and
pending patent applications (including inventor’s certificates and utility
models) in any country or jurisdiction, including all provisionals,
substitutions, continuations, continuations-in-part, divisionals, supplementary
protection certificates, renewals, all letters patent granted thereon, and all
reissues, reexaminations, extensions, confirmations, revalidations,
registrations, patents of addition thereof, PCTs, pediatric exclusivity periods,
and foreign equivalents to any of the foregoing.

“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

“Selling Party” means NantCell, any Sublicensee(s), or the Affiliates of any of
the foregoing.

“Sublicensee(s)” means any Person other than an Affiliate of NantCell to which
NantCell (or a Sublicensee) has granted a sublicense under this Agreement.

“Third Party” means a Person other than (a) Sorrento or any of its Affiliates
and (b) NantCell or any of its Affiliates.

“Valid Claim” means a claim of any issued and unexpired patent or patent
application within the Licensed Patent Rights, as applicable, that has not been
held invalid or unenforceable by a final decision of a court or governmental
agency of competent jurisdiction, which decision can no longer be appealed or
was not appealed within the time allowed; provided, however, that if a claim of
a pending patent application within the Licensed Patent Rights, as applicable,
shall not have issued within * (*) years after the earliest filing date from
which such claim takes priority, such claim shall not constitute a Valid Claim
for the purposes of this Agreement.

 

 

 

[*]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion

--------------------------------------------------------------------------------

 

EXHIBIT C

Licensed and Sublicensed Patents and Patent Applications

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Sorrento Know-How and Sublicensed Third Party Know-How

 